SiEBECKBR, J.
The question in this case is whether the relator is entitled to have his personal property tax receipts for taxes assessed against him for the four years 1912 to^ 1915, inclusive, applied by the defendant, as city treasurer and tax collector of the city of Edgerton, in payment of the income tax which includes back taxes for the years 1912 to 1915, inclusive, assessed against him in 1916. As appears by the foregoing statement, the plaintiff had made no return of its income subject to income taxing in the years 1912 to 1915, inclusive, and the tax commission in 1916 assessed and levied an income tax for the years the relator omitted to make a return of its income subject to taxation and placed it upon the tax roll for 1916. The statute (sec. 1087m — 26) provides that “Any person who shall have paid a tax assessed upon his personal property during any year shall be permitted to present the receipt therefor to the tax collector, . . . and have the same accepted by the tax collector to their full amount in the payment of income taxes assessed against such person during said year. . . .” In the case of Milwaukee v. Patton, 158 Wis. 617, 149 N. W. 381, this court held that “the wording of the statute is plain and not open to construction.” The court there held that 'the person who pays a personal property tax, assessed in 1913 upon property omitted from taxation in 1910 and 1911, is under this statute entitled to be credited on an income tax assessed against such person during 1913. This interpretation of the statute means that the personal property tax so allowed to be set off must be assessed during the year in which such income tax was assessed. The terms of the statute d.o not provide for an offset of a personal property tax assessed during any other year than the year in which the income tax is assessed. Ob*504viously plaintiffs personal property tax receipts for taxes assessed in 1912 to 1915, inclusive, are not applicable in payment of the income tax assessed against the plaintiff in 1916, which included an income tax for the omitted years of 1912 to 1915, inclusive. This result necessitates reversal of the order denying the defendant’s motion to quash.
By the Court. — The order appealed from is reversed, and the cause is remanded to the circuit court for Rock county with direction to enter an order quashing the alternative writ of mandamus. The appellant is to recover costs in this court.